Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153081(107)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 153081
  v                                                                  COA: 325741
                                                                     Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of the Juvenile Law Center to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on May 16, 2017, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2017
                                                                               Clerk